                 Case 2:20-cv-01035-RSL Document 7
                                                 8 Filed 08/12/20 Page 1 of 5
                                                                            4



                                                                             Honorable Robert S. Lasnik
 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
     SHOKOFEH TABARAIE, DDS, PLLC,
10
                                           Plaintiff,       Civil Action No. 2:20-cv-01035-RSL
11
            v.
12                                                          STIPULATED MOTION AND
     ASPEN AMERICAN INSURANCE                               ORDER TO EXTEND TIME
13   COMPANY,
14
                                         Defendant.
15

16

17

18          Plaintiff Shokofeh Tabaraie, DDS, PLLC and Defendant Aspen American Insurance

19   Company stipulate that Defendant’s deadline to answer or otherwise respond to the Complaint

20   in this action is extended for a total of 14 days to August 31, 2020.

21          WHEREAS:

22          1.       Defendant’s current deadline to answer or otherwise respond to the Complaint is

23   August 17, 2020.

24          2.       Due to the COVID-19 pandemic and related matters, Defendant and its counsel

25   require additional time to investigate certain allegations in the complaint.

26


     STIPULATED MOTION AND ORDER TO                                            SIDLEY AUSTIN LLP
     EXTEND TIME - 1                                                    1 4 2 0 Fi f t h A v e n ue, S te . 1 4 0 0
     (2:20-CV-01035-RSL)                                                  Sea tt le , W a s hi n g to n 9 8 1 0 1
                                                                               T el: ( 4 1 5 ) 4 3 9 -1 7 9 9
                    Case 2:20-cv-01035-RSL Document 7
                                                    8 Filed 08/12/20 Page 2 of 5
                                                                               4



               3.       The Parties have met and conferred and Plaintiff has agreed to extend
 1
     Defendant’s deadline to answer or otherwise respond to the Complaint by 14 days to August 31,
 2
     2020.
 3
               4.       The Parties represent that this stipulated motion is made in the interest of justice,
 4
     not to delay the proceedings, and will not prejudice any party;
 5
               IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that
 6
     Defendant’s deadline to answer or otherwise respond to the Complaint shall be extended from
 7
     August 17, 2020 to August 31, 2020.
 8
               The Parties respectfully request the Court to enter the accompanying Proposed Order
 9
     extending Defendant’s deadline to answer or otherwise respond to the Complaint to August 31,
10
     2020. 1
11

12
     DATED this 12th day of August, 2020.
13
     PRESENTED BY:
14
               RUIZ & SMART                                SIDLEY AUSTIN LLP
15
               PLAINTIFF LITIGATION PLLC
16
                /s/ Isaac Ruiz____________                  /s/ Robin E. Wechkin
17              Isaac Ruiz, WSBA No. 35237                 Robin E. Wechkin, WSBA No. 24746
                RUIZ & SMART PLAINTIFF                     SIDLEY AUSTIN LLP
18              LITIGATION PLLC                            1420 Fifth Avenue, Suite 1400
                95 S. Jackson St., Suite 100               Seattle, WA 98101
19
                Seattle, WA 98104                          Telephone: (415) 439-1799
20              Telephone: (206) 203-9100                  rwechkin@sidley.com
                Facsimile: (206) 785-1702
21              iruiz@plaintifflit.com                     Yvette Ostolaza, pro hac vice forthcoming
                                                           Yolanda C. Garcia, pro hac vice forthcoming
22              Attorney for Plaintiff                     SIDLEY AUSTIN LLP
23                                                         2021 McKinney Avenue, Suite 2000

24   1
       Aspen American Insurance Company expressly reserves its rights, subject to, and without
25   waiving, its ability to challenge in personam jurisdiction and assert any defense to this action,
     including, but not limited to, its rights to move to dismiss based on jurisdiction, arbitration,
26   venue, and/or failure to state a claim.


     STIPULATED MOTION AND ORDER TO                                               SIDLEY AUSTIN LLP
     EXTEND TIME - 2                                                       1 4 2 0 Fi f t h A v e n ue, S te . 1 4 0 0
     (2:20-CV-01035-RSL)                                                     Sea tt le , W a s hi n g to n 9 8 1 0 1
                                                                                  T el: ( 4 1 5 ) 4 3 9 -1 7 9 9
            Case 2:20-cv-01035-RSL Document 7
                                            8 Filed 08/12/20 Page 3 of 5
                                                                       4



           *Signed with permission.        Dallas, Texas 75201
 1                                         Telephone: (214) 981-3401
 2                                         Facsimile: (214) 981-3400
                                           yvette.ostolaza@sidley.com
 3                                         ygarcia@sidley.com

 4                                         Attorneys for Defendant
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATED MOTION AND ORDER TO                             SIDLEY AUSTIN LLP
     EXTEND TIME - 3                                     1 4 2 0 Fi f t h A v e n ue, S te . 1 4 0 0
     (2:20-CV-01035-RSL)                                   Sea tt le , W a s hi n g to n 9 8 1 0 1
                                                                T el: ( 4 1 5 ) 4 3 9 -1 7 9 9
                                              7 Filed 08/12/20 Page 4 of 4
              Case 2:20-cv-01035-RSL Document 8                          5



                                               ORDER
 1
            The Court has considered Defendant Aspen American Insurance Company’s Stipulated
 2
     Motion and [Proposed] Order to Extend Time. The Court HEREBY ORDERS that the deadline
 3
     for Defendant to answer or otherwise respond to the complaint in the above-captioned matter is
 4
     extended to August 31, 2020.
 5
            IT IS SO ORDERED.
 6

 7
     DATED this 12th day of August, 2020.        __________________________________
 8
                                                 Honorable Robert S. Lasnik
 9                                               UNITED STATES DISTRICT JUDGE

10

11

12                                                  SIDLEY AUSTION LLP

13   PRESENTED BY:                                    /s/ Robin E. Wechkin
                                                     Robin E. Wechkin, WSBA No. 24746
14                                                   SIDLEY AUSTIN LLP
     DATED this 12th day of August, 2020.
                                                     1420 Fifth Avenue, Suite 1400
15
                                                     Seattle, WA 98101
16                                                   Telephone: (415) 439-1799
                                                     rwechkin@sidley.com
17
                                                     Yvette Ostolaza, pro hac vice forthcoming
18                                                   Yolanda C. Garcia, pro hac vice forthcoming
19                                                   SIDLEY AUSTIN LLP
                                                     2021 McKinney Avenue, Suite 2000
20                                                   Dallas, Texas 75201
                                                     Telephone: (214) 981-3401
21                                                   Facsimile: (214) 981-3400
                                                     yvette.ostolaza@sidley.com
22                                                   ygarcia@sidley.com
23
                                                     Attorneys for Defendant
24

25

26


     STIPULATED MOTION AND ORDER TO                                        SIDLEY AUSTIN LLP
     EXTEND TIME - 4                                                1 4 2 0 Fi f t h A v e n ue, S te . 1 4 0 0
     (2:20-CV-01035-RSL)                                              Sea tt le , W a s hi n g to n 9 8 1 0 1
                                                                           T el: ( 4 1 5 ) 4 3 9 -1 7 9 9
